Citation Nr: 9901855	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-16 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for arthritis of multiple 
joints.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1952 to May 1956, 
and from July 1956 to September 1972.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veterans claim for service connection 
for arthritis of multiple joints.  This decision was 
subsequently vacated by the RO and superseded by a February 
1997 rating decision which had the same result, but not 
before the veteran filed a February 1997 notice of 
disagreement as to the December 1996 decision.  This notice 
of disagreement is thus accepted as effective against the 
February 1997 rating decision.  A March 1997 statement of the 
case was furnished to the veteran, and he filed an April 1997 
VA Form 9 substantive appeal, perfecting his appeal.  No 
hearing was requested.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for arthritis 
(originally described as rheumatism) of multiple joints.  
In stating his claim, the veteran has described the areas of 
involvement as legs, feet, hands, arm.   However, it is 
not clear from the record and the veterans statements which 
specific joints may be involved in the present claim; thus, 
it is necessary to remand this appeal in order to clarify the 
veterans claims.  The RO must determine for which joints the 
veteran claims arthritis due to military service.  

Next, the record contains a June 1994 notice of disagreement, 
filed in response to an April 1994 rating decision which 
denied the veteran increased ratings for hemorrhoids, a skin 
disorder of the neck and face, and disabilities of the right 
hand and wrist, left fifth finger, and left knee, all of 
which are service connected.  The RO responded to this notice 
of disagreement by reviewing the veterans increased ratings 
claims in February 1995.  However, a statement of the case 
was never issued.  Instead, the RO stated that no action 
would be taken on the June 1994 notice of disagreement, as 
the February 1995 rating decision is considered a grant of 
the benefits sought on appeal.  This is an incorrect 
reading of the law, as the veteran was not granted the 
maximum available benefit for any of the issues on appeal.  
In the absence of a clearly expressed intent to limit the 
appeal to a specified disability rating, the VA is required 
to consider entitlement to all ratings, up to the maximum 
available benefit, for each disability.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  An appeal is satisfied only when the 
maximum available benefit is obtained, or the appeal is 
clearly limited or ended by the veteran.  Id.  Accordingly, 
these increased rating issues remain unresolved, and a 
statement of the case for these issues is required under the 
law.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.26 et 
seq. (1998).  

Also, when evaluating a service-connected disability, the VA 
must consider all rating provisions that might be applicable.  
Regarding increased-rating claims for musculoskeletal 
disabilities, the U.S. Court of Veterans Appeals (Court) has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veterans increased rating claims for 
musculoskeletal disabilities.  Appellate review discloses 
this has not yet been accomplished.  The veteran has been 
granted service connection for disabilities of the right hand 
and wrist, the left knee, and the fifth finger of the left 
hand.  Each of these disabilities must be considered in light 
of the Courts pronouncements in DeLuca.  

Thus, in light of the above, this claim is remanded for the 
following development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.  

2.   The veteran should be afforded a VA 
medical examination to evaluate his 
arthritis.  A notification of examination 
letter, a copy of which must be 
associated with the claims folder, should 
be sent to the veteran advising him of 
the consequences of a failure to appear 
for examination.  The claims folder 
should be made available to the examiner 
for review in association with the 
examination.  The examiner must elicit 
from the veteran a statement as to which 
specific joints service connection is 
claimed.  All necessary tests, as 
determined by the examiner, should be 
accomplished.  The examiner should 
evaluate each of the joints for which the 
veteran claims service connection for 
arthritis, and the examination report 
must include each of the following items:
(a) Based on the responses of the veteran 
elicited by the examiner, a list of the 
specific joints in which the veteran 
claims he has arthritis;
(b)  A list of the joints in which the 
veteran currently has arthritis;
(c) A medical opinion, based on the 
examination findings and a review of the 
veteran's medical history, as  the 
approximate time of onset of arthritis in 
each joint, and;
(d) A medical opinion, based on the 
examination findings and the veterans 
medical history, as to  whether arthritis 
in each joint is due to or a result of 
service, or a service connected 
disability.  
The medical basis for all opinions 
expressed should be indicated.  

3.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the current nature and extent of his 
right hand and wrist, left fifth finger, 
and left knee disabilities.  The claims 
folder must be made available to the 
examiner in association with the 
examination.  The veterans 
musculoskeletal disabilities should be 
evaluated in relation to the complete 
medical history.  The examination report 
should include a separate set of 
responses for each service connected 
musculoskeletal disability, including 
responses to each of the following 
questions:
(a) Could the veterans pain 
significantly limit functional ability of 
the joint during flare-ups?
(b) Could the veterans pain 
significantly limit functional ability 
when the joint is used repeatedly over a 
period of time?
(c) Portrayed in terms of degrees of 
additional range-of-motion loss, if 
feasible, what is the loss of functional 
ability due to pain on use or during 
flare-ups?
(d) Without limiting the inquiry to 
muscles or nerves, does the veterans 
joint exhibit weakened movement, excess 
fatigability, or incoordination?
(e) Portrayed in terms of degrees of 
additional range-of-motion loss, if 
feasible, what is the degree of weakened 
movement, excess fatigability, or 
incoordination exhibited in the veterans 
joint?
All factors upon which the medical 
comments and opinions are based must be 
set forth for the record. 



4.  After completion of all the above 
requested development, the RO should 
review the veterans increased rating 
claims pending from 1994-95.  If the 
subsequent actions taken by the RO do not 
grant the maximum available benefit for 
each service connected disability to the 
veteran, he and his representative should 
be furnished with a complete statement of 
the case and instructions on filing a 
substantive appeal pursuant to 
38 U.S.C.A. § 7105 and 38 C.F.R. 
§ 20.202.  They should then be afforded 
an opportunity to respond.  Only if the 
veterans appeal on these issues is 
perfect should these issues be returned 
to the Board.  The RO must also review 
the veterans claim for service 
connection for arthritis of multiple 
joints.  If the actions taken remain 
adverse to the veteran, he and his 
representative should be furnished with a 
separate supplemental statement of the 
case on this issue.  They should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 



(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
